Citation Nr: 0834189	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1953 to 
December 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision.

The Board reopened the veteran's claim in a March 2008 
decision and remanded the claim for additional development.  
This development having been completed, the case is once 
again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence indicates that the veteran currently has 
an anxiety disorder which it relates to his time in service.


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder 
are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that he has a current psychiatric 
disability which he believes is the result of his time in the 
military in 1953.  The evidence of record supports his 
contention.

The veteran was on active duty from March 1953 to December 
1953.  On his induction examination, the veteran was noted to 
have experienced "nail biting and nervousness."  He 
subsequently experienced many areas of difficulty during his 
military service and he was referred for neuropsychiatric 
service in September 1953 at the request of his commanding 
officer due to marked tension and paranoid trends.  The 
impression was schizophrenic reaction, paranoid type, 
manifested by looseness of associations, paranoid ideation, 
delusions of persecution, ideas of reference, and grandiose 
productions. 

Physical Evaluation Board (PEB) proceedings were initiated 
and a medical examination was ordered.  The doctor stated 
that the history on the veteran was quite voluminous as to 
the many areas of difficulty, noting that the veteran had 
involved many army personnel in his problems, and had managed 
to set the stage for his difficulties from his first days in 
the army.  It was noted that shortly after induction the 
veteran obtained a pass to go home, where he became sick and 
received an extended pass.  Because it was not clearly 
communicated to the veteran's unit that he had received an 
extended pass, the veteran was considered to be AWOL when he 
returned to base, and he received a court martial where he 
was convicted, fined, and given prison time.  Evidence was 
eventually submitted that exonerated the veteran and his 
sentence was revoked, letters of apology were issued, and the 
veteran was extended minor privileges such as passes.  
However, this traumatic sequence of events clearly impacted 
the veteran and tension began to build.  The veteran was 
eventually referred to psychiatric services, where he 
demonstrated extreme pressure, looseness of association, 
intense hostility and a marked diffuse paranoid trend.  It 
was noted that the veteran's narcissism was striking and 
caused him to appear out of touch with reality.  The veteran 
felt that the military was discriminating against him.  The 
doctor indicated that the veteran's mother had fostered a 
sense of omnipotence in the veteran and he therefore felt he 
could do no wrong, which caused him difficulty relating to 
figures of authority when he did not get what he wanted. The 
doctor indicated that he and a colleague were in agreement 
that the veteran was psychotic with a diagnosis of paranoid 
schizophrenia; and it was felt that the condition had existed 
prior to enlistment.

Another clinical impression stemming from the veteran's 
hospitalization found that the veteran had ambulatory type 
schizophrenia which caused him to react with an acute 
paranoid psychotic break when under pressure.  It was noted 
that the condition existed prior to enlistment, but was 
aggravated by the veteran's military service.

The veteran underwent a second examination a month later in 
November 1953 in order to help substantiate the diagnosis.  
It was found that the veteran was functioning at an average 
intelligence level.  Testing suggested compulsive behavior, 
and the veteran's responses to several verbal items were 
consistent with a schizophrenic process.  The veteran was 
found to be a very immature, dependent individual with many 
narcissistic tendencies.  There was also evidence of paranoid 
tendencies with potential aggressive and hostile reactions.  
The psychologist indicated that the Rorschach protocol showed 
some evidence of a schizophrenic thinking process; but found 
that the chronic aspect of that process was not readily 
evident.

The PEB, noting that in view of the short period of time 
between the veteran's induction into service and the onset of 
his symptoms, as well as the fact that schizophrenic reaction 
is insidious in its onset, concluded the veteran's condition 
existed prior to service and was not aggravated by service.  
Separation from service was recommended.  

In February 1954, the veteran was diagnosed with a passive-
aggressive personality disorder at a VA examination as the 
examiner indicated that he did not believe that the military 
diagnosis of schizophrenia was correct.  He explained that 
the veteran's story could be explained by an immature 
personality; and he noted that while the veteran had paranoid 
trends, he was not psychotic.

The veteran did not seek psychiatric treatment for many years 
after service.  At his hearing before the Board in January 
2008, the veteran recounted his getting sick and mistakenly 
receiving a court martial, and he described his in-service 
psychiatric hospitalization.  The veteran maintained that his 
psychiatric disability began while he was on active duty, and 
he vehemently denied having any psychiatric history prior to 
entering the military.  

In a September 2006 letter, David P. Goodman, M.D., reported 
that he first saw the veteran in April 2006 at which time the 
veteran gave a history of depression, anxiety, fear and panic 
attacks relating to his military service and experiences; and  
Dr. Goodman diagnosed him with major depression.

In January 2007, the veteran was diagnosed with a panic 
disorder at a VA psychological assessment.  Later in January 
2007, the veteran's diagnosis was changed to an anxiety 
disorder based on intrusive, traumatic experiences while in 
the military.  It was also noted that the veteran did not fit 
the criteria for a diagnosis of schizophrenia as the criteria 
had changed significantly since 1953.  In September 2007 
another VA doctor stated that from speaking with the veteran 
for some time it was evident, or very likely, that post-
traumatic stress disorder (PTSD) had been and continued to be 
a significant continuation of the veteran's psychiatric 
problems.  

In a January 2008 letter, G. E. Marin, D.O., remarked that 
the veteran had been a patient of his for approximately 18 
years, and 15 years earlier, the veteran had requested 
medicine for anxiety, depression, and panic attacks.  

In April 2008, the veteran underwent a VA examination for the 
purpose of evaluating his claimed psychiatric disorder.  The 
examiner stated at the outset that he was of the opinion that 
depression, schizophrenia, and PTSD were not present at the 
time of the examination.  The examiner indicated that the 
veteran was diagnosed in the military with a schizophrenic 
reaction and was subsequently, many years later, diagnosed 
with PTSD.  However, the examiner found that there was 
absolutely no evidence to sustain a diagnosis of PTSD, as 
there was no trauma to speak of.  The examiner also found 
that there was no indication at the present time of any 
schizophrenic process occurring.  With regard to depression, 
the examiner found that the veteran was a cheerful man, 
indicating that there was scant evidence to suggest that the 
veteran is or was clinically depressed.  

Reviewing the veteran's records from his time in service, the 
examiner found that there was evidence to suggest that the 
veteran was an extremely immature, childish, young man with 
poor judgment and grandiose thinking at the time of his 
military induction and his nine months of service; and the 
examiner indicated that it was possible that these issues 
became exacerbated under the extraordinary tensions and 
anxieties which produced at the time the possibility of a 
psychotic break that was quickly concealed after he was 
discharged.  The examiner indicated that it was clear that 
the brief period of time in the military service created the 
extraordinary psychiatric diagnosis which had not been 
sustained since; and he therefore opined that it was more 
likely than not that the veteran's military experience 
created the grounds for the development of a brief psychotic 
episode that was diagnosed as schizophrenia and then quickly 
concealed, only to emerge later as an anxiety disorder.

Having discounted the various diagnoses that had been 
ascribed to the veteran's psychiatric condition both during 
and subsequent to service, the examiner found that the 
veteran has an anxiety disorder based on events of his 
military life in 1953, explaining that the veteran was so 
impacted by the events that transpired in 1953 that he did 
not work for six years, and then subsequently had difficulty 
maintaining employment for any length of time.  Additionally, 
the examiner found that there was no evidence to suggest that 
the veteran had a history of either anxiety or schizophrenia 
prior to entering the military.
 
As such, the evidence of record shows that the veteran was 
psychiatrically normal at time of entry into service.  While 
in service for a short time, the veteran became sick enough 
to warrant hospitalization, and then was mistakenly court 
martialed for being AWOL.  While the conviction was 
subsequently overturned, the veteran developed psychiatric 
symptoms that were significant enough to warrant 
hospitalization.  Although the veteran did not seek 
psychiatric treatment for many years following service, 
several VA doctors have diagnosed the veteran with a current 
psychiatric disability and linked it to his experiences in 
service.  A VA examination was scheduled to evaluate the 
various psychiatric diagnoses; and, after reviewing the 
veteran's claims file and examining the veteran, the examiner 
found that the veteran currently has an anxiety disorder 
which he opined was caused by the events of the veteran's 
military life.

As such, the medical evidence shows the presence of a current 
psychiatric disability which has been related to the 
veteran's time in service by a medical opinion of record.  
Therefore, the criteria for service connection have been met, 
and the veteran's claim is accordingly granted. 

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for an anxiety disorder is granted.


____________________________________________
THOMAS D. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


